                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        JEFFREY KUNTZ,                                  Case No. 4:19-cv-02946-YGR

                                   6                    Plaintiff,                           STIPULATED PROTECTIVE ORDER FOR
                                                                                             STANDARD LITIGATION
                                   7            v.
                                   8        BANK OF AMERICA, N.A., and DOES
                                            1-100, inclusive,
                                   9

                                  10                    Defendants.

                                  11

                                  12   1.      PURPOSES AND LIMITATIONS
Northern District of California
 United States District Court




                                  13           Disclosure and discovery activity in this action are likely to involve production of
                                  14   confidential, proprietary, or private information for which special protection from public disclosure
                                  15   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                  16   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                  17   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                  18   or responses to discovery and that the protection it affords from public disclosure and use extends
                                  19   only to the limited information or items that are entitled to confidential treatment under the
                                  20   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                  21   this Stipulated Protective Order does not entitle them to file confidential information under seal;
                                  22   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
                                  23   applied when a party seeks permission from the court to file material under seal.
                                  24   2.      DEFINITIONS
                                  25   2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or
                                  26   items under this Order.
                                  27           2.2                                                : information (regardless of how it is
                                  28   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
 1   Civil Procedure 26(c).

 2           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

 3   as their support staff).

 4           2.4     Designating Party: a Party or Non-Party that designates information or items that it

 5   produces in

 6           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

 7   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 8   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 9   discovery in this matter.

10           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

11   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

12   consultant in this action.

13           2.7     House Counsel: attorneys who are employees of a party to this action. House

14   Counsel does not include Outside Counsel of Record or any other outside counsel.

15           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

16   entity not named as a Party to this action.

17           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

18   but are retained to represent or advise a party to this action and have appeared in this action on

19   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

20           2.10    Party: any party to this action, including all of its officers, directors, employees,

21   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

22           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

23   Material in this action.

24           2.12    Professional Vendors: persons or entities that provide litigation support services

25   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

26   storing, or retrieving data in any form or medium) and their employees and subcontractors.

27           2.13    Protected Material: any Disclosure or Discovery Material that is designated as

28
                                                        2
 1          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2   Producing Party.

 3   3.     SCOPE

 4          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 5   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 6   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 7   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 8   However, the protections conferred by this Stipulation and Order do not cover the following

 9   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

10   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

11   publication not involving a violation of this Order, including becoming part of the public record

12   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

13   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

14   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

15   Protected Material at trial shall be governed by a separate agreement or order.

16   4.     DURATION

17          Even after final disposition of this litigation, the confidentiality obligations imposed by this

18   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

19   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

20   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

21   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

22   time limits for filing any motions or applications for extension of time pursuant to applicable law.

23   5.     DESIGNATING PROTECTED MATERIAL

24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

25   Non-Party that designates information or items for protection under this Order must take care to

26   limit any such designation to specific material that qualifies under the appropriate standards. The

27   Designating Party must designate for protection only those parts of material, documents, items, or

28   oral or written communications that qualify so that other portions of the material, documents,
                                                       3
 1   items, or communications for which protection is not warranted are not swept unjustifiably within

 2   the ambit of this Order.

 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 4   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 5   encumber or retard the case development process or to impose unnecessary expenses and burdens on

 6   other parties) expose the Designating Party to sanctions.

 7

 8   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 9   that it is withdrawing the mistaken designation.

10          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

11   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

12   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

13   designated before the material is disclosed or produced.

14          Designation in conformity with this Order requires:

15                (a) for information in documentary form (e.g., paper or electronic documents, but

16   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

17

18   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

19   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

20   A Party or Non-Party that makes original documents or materials available for inspection need not

21   designate them for protection until after the inspecting Party has indicated which material it would

22   like copied and produced. During the inspection and before the designation, all of the material made

23   available for inspec

24   identified the documents it wants copied and produced, the Producing Party must determine which

25   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

26

27   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

28   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                        4
 1   appropriate markings in the margins).

 2                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 3   Designating Party identify on the record, before the close of the deposition, hearing, or other

 4   proceeding, all protected testimony.

 5                (c) for information produced in some form other than documentary and for any other

 6   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 7   containers in

 8   portion or portions of the information or item warrant protection, the Producing Party, to the extent

 9   practicable, shall identify the protected portion(s).

10          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

11

12   right to secure protection under this Order for such material. Upon timely correction of a

13   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

14   accordance with the provisions of this Order.

15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

16          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

17

18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

19   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

20   confidentiality designation by electing not to mount a challenge promptly after the original

21   designation is disclosed.

22          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

23   by providing written notice of each designation it is challenging and describing the basis for each

24   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

25   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

26   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

27   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

28   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                                                         5
 1   Party must explain the basis for its belief that the confidentiality designation was not proper and

 2   must give the Designating Party an opportunity to review the designated material, to reconsider the

 3   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 4   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 5   has engaged in this meet and confer process first or establishes that the Designating Party is

 6   unwilling to participate in the meet and confer process in a timely manner.

 7           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 8   intervention, the pa

 9   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

10   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

11   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating

12   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above)

13   with the Court shall automatically waive the confidentiality designation for each challenged

14   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any

15   such motion must be accompanied by a competent declaration affirming that the movant has

16   complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in

17   its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

18           In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

19   designation at any time if there is good cause for doing so, including a challenge to the designation

20   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court

21   allows that a motion may be filed, any motion brought pursuant to this provision must be

22   accompanied by a competent declaration affirming that the movant has complied with the meet and

23   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to

24   refer the discovery matter to a Magistrate Judge.

25           The burden of persuasion in any such challenge proceeding shall be on the Designating

26   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

27   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

28   Unless the Designating Party has waived the confidentiality designation by failing to file a letter
                                                         6
 1   brief to retain confidentiality as described above, all parties shall continue to afford the material in

 2

 3   the court rules on the challenge.

 4   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 5          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 6   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 7   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 8   the categories of persons and under the conditions described in this Order. When the litigation has

 9   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

10   DISPOSITION).

11          Protected Material must be stored and maintained by a Receiving Party at a location and in a

12   secure manner that ensures that access is limited to the persons authorized under this Order.

13          7.2                                                                 . Unless otherwise ordered by

14   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

15

16
17   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

18

19   attached hereto as Exhibit A;

20                (b) the officers, directors, and employees (including House Counsel) of the Receiving

21   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

22

23                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

24   reasonably necessary for

25

26                (d) the court and its personnel;

27                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

28   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                                                         7
 1

 2              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 3

 4   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 5   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 6   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 7   Stipulated Protective Order.

 8              (g) the author or recipient of a document containing the information or a custodian or

 9   other person who otherwise possessed or knew the information.

10   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

11           LITIGATION

12           If a Party is served with a subpoena or a court order issued in other litigation that compels

13

14   must:

15              (a) promptly notify in writing the Designating Party. Such notification shall include a

16   copy of the subpoena or court order;

17              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

18   other litigation that some or all of the material covered by the subpoena or order is subject to this

19   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

20              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

21   Designating Party whose Protected Material may be affected.

22           If the Designating Party timely seeks a protective order, the Party served with the subpoena

23

24   before a determination by the court from which the subpoena or order issued, unless the Party has

25

26   expense of seeking protection in that court of its confidential material   and nothing in these

27   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

28   disobey a lawful directive from another court.
                                                       8
 1   9.     A NON-                          TED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2          LITIGATION

 3              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4                                                                                          -Parties in

 5   connection with this litigation is protected by the remedies and relief provided by this Order.

 6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

 7   protections.

 8              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9                                        its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-

11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

14   this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16                  (3) make the information requested available for inspection by the Non-Party.

17              (c) If the Non-Party fails to object or seek a protective order from this court within 14

18   days of receiving the notice and accompanying information, the Receiving Party may produce the

19   Non-                                                                                     -Party timely

20   seeks a protective order, the Receiving Party shall not produce any information in its possession or

21   control that is subject to the confidentiality agreement with the Non-Party before a determination by

22   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

27   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

28   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                                                        9
 1   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 2   Order, and (d) re

 3

 4   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5          MATERIAL

 6          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 7   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

 8   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 9   modify whatever procedure may be established in an e-discovery order that provides for production

10   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

11   parties reach an agreement on the effect of disclosure of a communication or information covered by

12   the attorney-client privilege or work product protection, the parties may incorporate their agreement

13   in the stipulated protective order submitted to the court.

14   12.    MISCELLANEOUS

15          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

16   its modification by the court in the future.

17          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

18   no Party waives any right it otherwise would have to object to disclosing or producing any

19   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

20   Party waives any right to object on any ground to use in evidence of any of the material covered by

21   this Protective Order.

22          12.3    Filing Protected Material. Without written permission from the Designating Party or a

23   court order secured after appropriate notice to all interested persons, a Party may not file in the

24   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

25   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

26   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

27   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

28   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
                                                       10
 1   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

 2   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

 3   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

 4   13.    FINAL DISPOSITION

 5          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 6   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 7                                                                                      s, compilations,

 8   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9   the Protected Material is returned or destroyed, the Receiving Party must submit a written

10   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

11   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

12   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

13   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

14   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

15   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

16   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

17   and expert work product, even if such materials contain Protected Material. Any such archival copies

18   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

19   Section 4 (DURATION).

20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

21

22   DATED: 8/29/19__________________            ______/s/Dominic Valerian______________
                                                      Dominic Valerian
23                                                    Attorneys for Plaintiff
24
     DATED: 8/29/19__________________            _____/s/ Alexandra Whitworth________________
25                                                    Alexandra Whitworth
                                                      Attorneys for Defendant
26

27
                                                          -1(i)(3) regarding signatures, Dominic Valerian
28   hereby attests that concurrence in the filing of this document has been obtained from each signatory.
                                                       11
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3            September 3, 2019
     DATED: ________________________   _____________________________________
                                         Hon. Yvonne Gonzalez Rogers
 4                                       United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                           12
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on ___________ in the case of Jeffrey Kuntz v. Bank of America, N.A., Case

 7   No. 4:19-cv-02946-YGR. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
                                                       13
